FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Press Release New York, December 7, 2007. Pursuant to the decision by Endesa’s Board of Directorsto delist its ADRs from the New York Stock Exchange and deregister and terminate its reporting obligations under the U.S. Securities Exchange Act of 1934, on December 7, 2007, Endesa filed a Form 15Fwith the SEC to deregister and terminate such reporting obligations, which can be found on the SEC EDGAR database under Endesa’s original registered name, National Electric Co. In addition, on November 27, 2007, Endesa filed a Form 25 with the SEC, pursuant to which the last day of trading of Endesa’s ADRs on the New York Stock Exchange was December 6, 2007.The deposit agreement relating to Endesa’s ADRs will terminate as of December 24, 2007. Endesa will continue making available to investors, through its corporate website (www.endesa.es), material financial information, press releases and other documents in English. For additional information please contact Álvaro Pérez de Lema, North America Investor Relations Office, Telephone # http://www.endesa.es * This document may contain certain forward-looking statements regarding anticipated financial and operating results and statistics that are subject to risks and uncertainties as well as to material risks, changes and other factors which may be difficult to predict, including, without limitation, those factors described in the Documento de Registro de Acciones of Endesa filed within the Comisión Nacional del Mercado de Valores and in the Form 20-F of Endesa filed within the Securities and Exchange Commission, both for the fiscal year ended December 31, 2006. For all of these forward-looking statements, we claim the protection of the safe harbour for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDESA, S.A. Dated: December 7, 2007 By: /s/ Álvaro Pérez de Lema Name: Álvaro Pérez de Lema Title: Manager of North America Investor Relations
